Citation Nr: 0936386	
Decision Date: 09/25/09    Archive Date: 10/02/09	

DOCKET NO.  08-32 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
grand mal convulsive disorder, also claimed as epilepsy.  

2.  Entitlement to service connection for left ear hearing 
loss.  

3.  Entitlement to service connection for chronic tinnitus, 
also claimed as "tinnitus in the left ear," on a direct 
basis, or as secondary to left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and daughter


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to 
February 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2008 and April 2009 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In a rating decision of March 1975, the RO denied entitlement 
to service connection for a grand mal convulsive disorder 
"by history," and epilepsy.  In a subsequent rating 
decision of June 1975, the RO continued its denial of service 
connection for a grand mal convulsive disorder and epilepsy.  
The Veteran voiced no disagreement with either of those 
decisions, both of which have now become final.  Since the 
time of the June 1975 rating decision, the Veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence new, but not material, and 
the current appeal ensured.  


FINDINGS OF FACT

1.  In decisions of March and June 1975, the RO denied 
entitlement to service connection for a grand mal convulsive 
disorder and epilepsy.  

2.  Evidence submitted since the time of the RO's June 1975 
decision denying entitlement to service connection for a 
grand mal convulsive disorder and epilepsy does not relate to 
an unestablished fact, and is of insufficient significance to 
raise a reasonable possibility of substantiating the 
Veteran's current claim.  

3.  Left ear hearing loss is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the Veteran's period 
of active military service.  

4.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's period of 
active military service.  


CONCLUSIONS OF LAW

1.  The decision of the RO in June 1975 denying the Veteran's 
claims for service connection for a grand mal convulsive 
disorder and epilepsy is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).  

2.  Evidence received since the time of the RO's June 1975 
decision denying entitlement to service connection for a 
grand mal convulsive disorder and epilepsy is new, but not 
material, and insufficient to reopen the Veteran's claims.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  Left ear hearing loss was not incurred in or aggravated 
by active military service, nor may sensorineural hearing 
loss in the left ear be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  

4.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as those of his wife and daughter, offered during the course 
of a hearing before the undersigned Veterans Law Judge in 
July 2009, as well as VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Laws and Regulations - Generally

The Veteran in this case seeks service connection for a grand 
mal convulsive disorder (i.e., epilepsy), as well as for left 
ear hearing loss and chronic tinnitus.  In pertinent part, it 
is contended that all of the aforementioned disabilities had 
their origin as the result of a fall from a truck in 
December 1961, during the Veteran's period of active military 
service.  In the alternative, it is contended that the 
Veteran's left ear hearing loss and tinnitus are the result 
of exposure to noise at hazardous levels during his active 
military service.  Finally, it is contended that the 
Veteran's tinnitus is in some way proximately due to, the 
result of, or aggravated by his left ear hearing loss.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a Veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised 38 C.F.R. § 3.310(b) [the 
existing provision at 38 C.F.R. § 3.310(b) was moved to 
subsection (c)], the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by the service-connected 
condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. Part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2008).  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
Veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the Veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

As regards the Veteran's claim for service connection for a 
grand mal convulsive disorder and epilepsy, the Board notes 
that, in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), the 
United States Court of Appeals for the Federal Circuit held 
that the "factual basis" of a claim for service connection is 
the Veteran's disease or injury, rather than the symptoms of 
that disease or injury.  Moreover, a properly diagnosed 
disease or injury cannot be considered the same factual basis 
as a distinctly diagnosed disease or injury.  As a 
consequence, for purposes of 38 U.S.C.A. § 7104(b), claims 
which are based upon distinctly and properly diagnosed 
diseases or injuries must be considered separate and distinct 
claims.  This is to say that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently because they rest on 
different factual bases.  

Analysis

New and Material Evidence

In the case at hand, at the time of the prior RO decision in 
March 1975, and once again in an RO decision of June 1975, 
service connection was denied for a grand mal convulsive 
disorder and epilepsy.  The Veteran's current claim and 
accompanying evidence reflects those very same disabilities.  
Under the circumstances, the Board is of the opinion that the 
Veteran's current claim is, in fact, based on the very same 
premise as his previous claims, and, accordingly, must be 
considered on a "new and material" basis.  See Boggs, supra.

In the present case, at the time of the March 1975 rating 
decision, the RO noted that service treatment records were 
entirely negative for epilepsy, fainting spells, or 
blackouts.  The Veteran had indicated that, at the age of 10, 
he had experienced blackout spells.  Reportedly, between 1960 
and 1961, the Veteran began having blackout spells while 
overseas in Korea.  In 1968, he apparently was involved in a 
severe car accident, at which time he had suffered a 
"seizure."  

A VA neurologic examination was essentially negative, with no 
evidence of any possible intracranial lesion.  The conclusion 
noted was of a grand mal convulsive disorder "by history."  
According to the examining physician, the Veteran's reported 
sense of fatigue might be due to his medication, which 
consisted of Dilantin four times daily and Mysoline, also 
four times a day.  While the Veteran had been requested to 
submit evidence of epilepsy within one year of his separation 
from service, he had not been responsive to that request.  
Based on such evidence, and in the absence of any showing of 
epilepsy either in service, or within one year of separation 
from service, and given the Veteran's statements that he had 
suffered from epilepsy as a child, the RO denied entitlement 
to service connection for a grand mal convulsive disorder "by 
history," and epilepsy.  That determination was adequately 
supported by and consistent with the evidence then of record, 
and is now final.  

At the time of a subsequent rating decision in June 1975, the 
RO indicated that it was incorporating into the current 
rating decision all facts noted at the time of the 
aforementioned rating decision in March 1975.  Further noted 
was that the Veteran had submitted statements from various 
physicians in an attempt to establish service connection for 
epilepsy.  One of those statements apparently indicated that 
the Veteran had first been seen in 1968 "with convulsions."  
Other letters by physicians showed examinations and treatment 
during the period from 1968 to 1972.  According to those 
letters, the Veteran gave a history of a blow to the 
occipital portion of his head at the age of nine, which 
rendered him unconscious for approximately 15 minutes.  Also 
noted was that none of the statements submitted showed any 
evidence of a convulsive disorder prior to 1968 except "by 
history."  Under the circumstances, the RO confirmed and 
continued the rating decision of March 1975, and, in so 
doing, once again denied entitlement to service connection 
for a grand mal convulsive disorder and "epilepsy."  That 
determination was also adequately supported by and consistent 
with the evidence then of record, and has become final.  

Evidence received since the time of the RO's June 1975 
decision, consisting, for the most part, of VA and private 
treatment records and examination reports, while "new" in the 
sense that it was not previously of record, is not 
"material."  Such evidence shows only continuing treatment 
for the Veteran's currently diagnosed seizure disorder, with 
no demonstrated relationship between that seizure disorder 
and any incident or incidents of the Veteran's period of 
active military service.  Significantly, there continues to 
exist no evidence of any seizure disorder prior to 1968, 
approximately six years following the Veteran's discharge 
from service.  Moreover, there is absolutely no indication 
that, at any time during the Veteran's period of active 
military service, he fell from a truck, injuring his head.  
The evidence does not relate to an unestablished fact 
necessary to substantiate the claim and thereby fails to 
raise a reasonable possibility of substantiating the claim.

The Board acknowledges that, in correspondence of June 2009, 
one of the Veteran's private physicians wrote that the 
Veteran had a "longstanding history" of epilepsy which 
reportedly began in 1965, following a fall from a truck in 
the early 1960's.  The Board also acknowledges the 
presumption of the credibility of evidence as set forth in 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  
However, the Justus credibility presumption is not absolute, 
particularly where medical opinion was based on facts found 
in last final denial to be inaccurate.  Reonal v. Brown, 5 
Vet. App. 458, 460-461 (1993) (stating that Board not bound 
by Justus credibility presumption where medical opinion was 
based on facts found in last final denial to be inaccurate); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (stating that 
Board may reject medical opinion based on appellant's 
statement that is contradicted by other facts in the record).  
Based on the evidence of record, it would appear that the 
Veteran's private physician first saw and/or treated him no 
earlier than May 2009, almost 47 years following the 
Veteran's discharge from service.  Moreover, the physician's 
statements to the effect that the Veteran's seizure disorder 
had its origin as the result of a blow to the head in service 
is based upon an inaccurate history provided by the Veteran, 
inasmuch as the other evidence of record in the Veteran's 
claims folder, particularly his service treatment records do 
not support the Veteran's assertions.  As noted above, those 
treatment records are entirely negative for evidence of a 
fall from a truck, or a blow to the head.  Nor is there 
evidence in service of epilepsy, or any form of grand mal 
convulsive disorder.  Even by the physician's own statements, 
the Veteran's epilepsy started in 1965 after the Veteran's 
separation from service.

The Board has taken into consideration the Veteran's 
contentions, and those of his wife and daughter, offered 
during the course of a hearing before the undersigned 
Veterans Law Judge in July 2009.  However, notwithstanding 
those statements, the Board is compelled to conclude that 
evidence submitted since the time of the RO's June 1975 
decision does not constitute new and material evidence 
sufficient to reopen the Veteran's previously-denied claim 
for service connection for a grand mal convulsive disorder 
and/or epilepsy.  This is to say that, by itself, or when 
considered with previous evidence of record, the newly-
received evidence does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim and it does not 
raise of reasonable possibility of substantiating the claim.  
Accordingly, the Veteran's appeal must be denied.  

Service Connection

Turning to the issues of service connection for left ear 
hearing loss and tinnitus, the Board notes that service 
treatment records show on the Veteran's induction Report of 
Medical History that "infection of the left ear" was noted.  
Nonetheless, the Veteran's induction Medical Examination 
report as well as other service treatment reports are 
entirely negative for evidence of hearing loss or tinnitus.  
Significantly, at the time of service separation examination 
in July 1961, the Veteran's hearing was within normal limits, 
and no pertinent diagnosis was noted.  Moreover, at the time 
of a subsequent audiometric examination conducted as part of 
an examination for the purpose of the Veteran's release to 
his Army Reserve Unit on December 11, 1961, hearing for both 
the whispered and spoken voice was 15/15 in each ear.  While 
approximately one week later, the Veteran was heard to 
complain of decreased hearing in his left ear, accompanied by 
minimal pain, at which time there was evidence of a 
retracted, dull eardrum with fluid and air bubbles in the 
middle ear cavity, that episode was acute and transitory, and 
resolved without residual disability.  Significantly, during 
VA general medical examination in December 1974, it was noted 
that the Veteran showed no evidence of any "gross hearing 
loss."  

The earliest clinical indication of the presence of either 
left ear hearing loss or chronic tinnitus is revealed by a VA 
audiometric examination conducted in August 2008, more than 
46 years following the Veteran's discharge from service, at 
which time there was noted the presence of tinnitus in the 
Veteran's left ear, as well as a bilateral, mild, sloping to 
severe sensorineural hearing loss.  Significantly, following 
that examination (which involved a full review of the 
Veteran's claims folder and medical records), the examining 
audiologist noted that, inasmuch as there was no associated 
hearing loss at separation from service, it was "not as 
likely as not" the case that the Veteran's current hearing 
loss or tinnitus was the result of military noise exposure or 
injury.  It was "more likely" that the Veteran's tinnitus was 
the result of postservice noise exposure.  According to the 
examining audiologist, there was a "high correlation" between 
hearing loss, tinnitus, and noise exposure.  The presence of 
a ratable hearing loss from military service or any 
audiometric configuration consistent with noise exposure was 
a strong indicator that any reported tinnitus was also the 
result of noise exposure.  Conversely, normal hearing in 
service strongly suggested that any reported tinnitus was 
less likely to be the result of noise exposure in service.  
Because the Veteran's hearing was normal at separation from 
service, it was less likely than not the case that his 
reported tinnitus was from military noise exposure.  Rather, 
the Veteran's reported tinnitus was more likely due to his 
existing hearing loss and/or noise exposure subsequent to 
service.  

The Board acknowledges that, during the course of the 
aforementioned correspondence from the Veteran's private 
physician dated in June 2009, there was noted a "longstanding 
history" of hearing loss, which reportedly began shortly 
following a fall from a truck in the early 1960's.  However, 
that opinion was based upon an inaccurate history provided by 
the Veteran and is of little probative value.  As noted 
above, there is no evidence that, at any time during the 
Veteran's period of active service, he fell from a truck, or 
suffered an injury to his head.  Moreover, at the time of the 
Veteran's separation from service, and for approximately 46 
years thereafter, there was no evidence of left ear hearing 
loss or tinnitus.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, is of limited probative 
value); See also Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993).  While the fact that 
the Veteran's private physician may not have had access to 
the Veteran's claims folder does not, in and of itself render 
his opinion valueless, the opinion of the VA audiologist, who 
had access not only to the Veteran's claims folder but to all 
of his medical records, and who provided a full rationale for 
his conclusions with references to the Veteran's service 
treatment records, is more probative.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

It is noted that since service connection for left ear 
hearing loss has not been demonstrated, service connection 
for tinnitus as secondary to left ear hearing loss is denied 
as a matter of law.  38 C.F.R. §3.310.

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current left ear hearing 
loss or chronic tinnitus, first persuasively documented many 
years following service discharge, with any incident or 
incidents of his period of active military service.  
Moreover, inasmuch as no relationship has been demonstrated 
between the Veteran's left ear hearing loss and any incident 
of service, his claim of service connection for tinnitus 
secondary to that hearing loss has been rendered moot.  Under 
the circumstances, service connection for chronic tinnitus 
and left ear hearing loss must be denied.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
July 2008 and January 2009.  In that correspondence, VA 
informed the Veteran that, in order to reopen his claim (for 
service connection for a grand mal convulsive disorder and/or 
epilepsy), new and material evidence was needed.  VA also 
told the Veteran that, in order to substantiate his claims 
for service connection, the evidence needed to show that he 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claims.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and  
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA and 
private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for a grand mal convulsive disorder, also claimed 
as "epilepsy," is denied.  

Service connection for left ear hearing loss is denied.  

Service connection for chronic tinnitus is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


